UNSECURED PROMISSORY NOTE (this “Note”)

$5,400,000

August 29, 2007 (the “Note Date”)

FOR VALUE RECEIVED, NNN Apartment REIT Holdings, L.P., a Virginia limited
partnership (“Borrower”), unconditionally promises to pay NNN Realty Advisors,
Inc., a Delaware corporation (“Lender”), in the manner and at the place
hereinafter provided, the principal amount of Five Million Four Hundred Thousand
Dollars ($5,400,000).

Borrower also promises to pay interest on the unpaid principal amount hereof
from the Note Date until paid in full at a rate per annum equal to the Interest
Rate (capitalized terms used herein and not otherwise defined herein shall have
the meanings provided in Schedule A attached hereto), provided that any
principal amount not paid when due and, to the extent permitted by applicable
law, any interest not paid when due, in each case whether at stated maturity,
declaration, acceleration, demand or otherwise (both before as well as after
judgment), shall bear interest payable upon demand at a rate per annum equal to
the Default Interest Rate. Interest on this Note shall be payable in arrears on
the first day of each month beginning on the Commencement Date, each date on
which an installment of principal is due and payable hereunder, upon any
prepayment of this Note (to the extent accrued on the amount being prepaid) and
at maturity. All computations of interest shall be made by Lender on the basis
of a 365-day year, for the actual number of days elapsed in the relevant period
(including the first day but excluding the last day). In no event shall the
interest rate payable on this Note exceed the maximum rate of interest permitted
to be charged under applicable law.

1. Maturity Date. The outstanding principal amount of the Note, and any accrued
but unpaid interest thereon, shall be automatically due and payable on the
Maturity Date.

2. Payments. All payments of principal and interest in respect of this Note
shall be made in lawful money of the United States of America in same day funds
at the office of Lender located at 1551 N. Tustin Avenue, Suite 200, Santa Ana,
California 92705, or at such other place as Lender may direct. Whenever any
payment on this Note is stated to be due on a day that is not a Business Day (as
defined herein), such payment shall instead be made on the next Business Day and
such extension of time shall be included in the computation of interest payable
on this Note. Each payment made hereunder shall be credited first to interest
then due and the remainder of such payment shall be credited to principal, and
interest shall thereupon cease to accrue upon the principal so credited. Each of
Lender and any subsequent holder of this Note agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof the Lender and any
subsequent holder of this Note will mutually agree on the amount of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, however, that the failure to make a notation of
any payment made on this Note shall not limit or otherwise affect the obligation
of Borrower hereunder with respect to payments of principal or interest on this
Note. “Business Day” means any day other than a Saturday, Sunday or legal
holiday under the laws of the State of California or any other day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

3. Prepayments. Borrower shall have the right at any time and from time to time
on or prior to the Maturity Date to prepay the principal of this Note in whole
or in part, without premium or penalty. Any prepayment hereunder shall be
accompanied by the payment of accrued interest on the principal amount of the
Note being prepaid to the date of prepayment.

4. Covenants. Borrower covenants and agrees that until this Note is paid in full
it will:

(a) promptly provide to Lender financial and operational information with
respect to Borrower or any of its subsidiaries as Lender may reasonably request;

(b) promptly after the occurrence of an Event of Default (as defined herein) or
an event, act or condition that, with notice or lapse of time or both, would
constitute an Event of Default, provide Lender with a certificate of the chief
executive officer, chief financial officer or general partner(s) of Borrower
specifying the nature thereof and Borrower’s proposed response thereto; and

(c) not merge or consolidate with any other Person (as defined herein), or sell,
lease or otherwise dispose of all or any substantial part of its property or
assets to any other Person.

“Person” means any individual, partnership, limited liability company, joint
venture, firm, corporation, association, bank, trust or other enterprise,
whether or not a legal entity, or any government or political subdivision or any
agency, department or instrumentality thereof.

5. Representations and Warranties. Borrower hereby represents and warrants to
Lender that:

(a) it is a duly organized and validly existing corporation in good standing
under the laws of the jurisdiction of its organization and has the corporate
power and authority to own and operate its properties, to transact the business
in which it is now engaged and to execute and deliver this Note;

(b) this Note constitutes the duly authorized, legally valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms;

(c) all consents and grants of approval required to have been granted by any
Person in connection with the execution, delivery and performance of this Note
have been granted;

(d) the execution, delivery and performance by Borrower of this Note do not and
will not violate any law, governmental rule or regulation, court order or
agreement to which it is subject or by which its properties are bound or the
charter documents or bylaws of Borrower;

(e) there is no action, suit, proceeding or governmental investigation pending
or, to the knowledge of Borrower, threatened against Borrower or any of its
subsidiaries or any of their respective assets which, if adversely determined,
would have a material adverse effect on the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower and its
subsidiaries, taken as a whole, or the ability of Borrower to comply with its
obligations hereunder; and

(f) the proceeds of the loan evidenced by this Note shall be used by Borrower
for the purpose of acquiring real property.

6. Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

(a) failure of Borrower to pay any Installment Payment or interest thereon due
under this Note within five business days after the date due, or failure of
Borrower to pay any principal, interest or other amount due under this Note when
otherwise due, whether at stated maturity, declaration, acceleration, demand or
otherwise; or

(b) failure of Borrower to perform or observe any other term, covenant or
agreement to be performed or observed by it pursuant to this Note; or

(c) any representation or warranty made by Borrower to Lender in connection with
this Note shall prove to have been false in any material respect when made; or

(d) any order, judgment or decree shall be entered against Borrower decreeing
the liquidation, dissolution or split-up of Borrower; or

(e) suspension of the usual business activities of Borrower or the complete or
partial liquidation of Borrower’s business; or

(f) (i) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of Borrower in an involuntary case under Title 11 of
the United States Code entitled “Bankruptcy” (as now and hereinafter in effect,
or any successor thereto, the “Bankruptcy Code”) or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed, or any other similar relief shall be granted under any
applicable federal or state law, or (ii) an involuntary case shall be commenced
against Borrower under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Borrower or over all or a substantial part of its property shall have been
entered, or the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower for all or a substantial part of its property shall have
occurred, or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower and, in the
case of any event described in this clause (ii), such event shall have continued
for 60 days unless dismissed, bonded or discharged; or

(g) an order for relief shall be entered with respect to Borrower or Borrower
shall commence a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property, or Borrower
shall make an assignment for the benefit of creditors, or Borrower shall be
unable or fail, or shall admit in writing its inability, to pay its debts as
such debts become due, or the board of directors or general partner(s) of
Borrower (or any committee thereof) shall adopt any resolution or otherwise
authorize action to approve any of the foregoing; or

(h) Borrower shall challenge, or institute any proceedings to challenge, the
validity, binding effect or enforceability of this Note or any endorsement of
this Note or any other obligation to Lender; or

(i) any provision of this Note or any provision hereof or thereof shall cease to
be in full force or effect or shall be declared to be null or void or otherwise
unenforceable in whole or in part.

7. Remedies. Upon the occurrence of any Event of Default specified in Section
6(g) or 6(h) above, and upon Borrower’s receipt of written notice of any Event
of Default from Lender, the principal amount of this Note, together with accrued
interest thereon, shall become immediately due and payable. Upon the occurrence
and during the continuance of any other Event of Default, Lender may, by written
notice to Borrower, declare the principal amount of this Note, together with
accrued interest thereon, to be due and payable, and the principal amount of
this Note, together with such interest, shall thereupon immediately become due
and payable without presentment, further notice, protest or other requirements
of any kind (all of which are hereby expressly waived by Borrower). From and
after any Event of Default until such time as the Event of Default has been
cured, the Default Interest Rate shall be applicable.

8. Miscellaneous.

(a) All notices and other communications provided for hereunder shall be in
writing (including telefacsimile communication) and mailed, telecopied or
delivered by overnight courier as follows: if to Borrower, at its address
specified opposite its signature below and, if to Lender, at Lender’s address in
Section 2 above or, in each case, at such other address as shall be designated
by Lender or Borrower. All such notices and communications shall, when mailed,
telecopied or delivered by overnight courier, be effective when deposited in the
mails, sent by telecopier or delivered to the overnight courier, as the case may
be.

(b) Borrower shall indemnify Lender against any losses, claims, damages and
liabilities and related expenses, including counsel fees and expenses, incurred
by Lender arising out of or in connection with or as a result of the
transactions contemplated by this Note. In particular, Borrower shall pay all
costs and expenses, including reasonable attorneys’ fees, incurred in connection
with the collection and enforcement of this Note.

(c) No failure or delay on the part of Lender or any other holder of this Note
to exercise any right, power or privilege under this Note and no course of
dealing between Borrower and Lender shall impair such right, power or privilege
or operate as a waiver of any default or an acquiescence therein, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies expressly provided in this Note are
cumulative to, and not exclusive of, any rights or remedies that Lender would
otherwise have. No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of Lender to any other or
further action in any circumstances without notice or demand.

(d) Borrower and any endorser of this Note hereby consent to renewals and
extensions of time at or after the Maturity Date, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.

(e) THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND LENDER HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES.

(f) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING OUT OF OR RELATING
TO THIS NOTE MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS
NOTE BORROWER ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS NOTE. Borrower
hereby agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
Borrower at its address set forth below its signature hereto, such service being
hereby acknowledged by Borrower to be sufficient for personal jurisdiction in
any action against Borrower in any such court and to be otherwise effective and
binding service in every respect. Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of Lender
to bring proceedings against Borrower in the courts of any other jurisdiction.

(g) BORROWER AND, BY THEIR ACCEPTANCE OF THIS NOTE, LENDER AND ANY SUBSEQUENT
HOLDER OF THIS NOTE HEREBY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
NOTE OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS NOTE
AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of
this waiver is intended to be all-encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this transaction,
including, without limitation, contract claims, tort claims, breach of duty
claims and all other common law and statutory claims. Borrower and, by their
acceptance of this Note, Lender and any subsequent holder of this Note each
(i) acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on this waiver in entering
into this relationship and that each will continue to rely on this waiver in
their related future dealings, and (ii) further warrants and represents that
each has reviewed this waiver with its legal counsel and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS NOTE. In the event of litigation,
this provision may be filed as a written consent to a trial by the court.

(h) Borrower hereby waives the benefit of any statute or rule of law or judicial
decision, including without limitation California Civil Code § 1654, which would
otherwise require that the provisions of this Note be construed or interpreted
most strongly against the party responsible for the drafting thereof.

[Remainder of page intentionally left blank]

1 IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the
Note Date at Lender’s address.

“Borrower”

      NNN APARTMENT REIT HOLDINGS, L.P., a Virginia limited partnership
By:
  NNN APARTMENT REIT, INC.

a Maryland corporation, its general partner

      /s/ Andrea R. Biller

By:
Its:
  Andrea R. Biller
Secretary

Address: 1551 N. Tustin Avenue, Suite 200
Santa Ana, CA 92705

“Lender”

NNN REALTY ADVISORS, Inc.
a Delaware corporation

      /s/ Francene LaPoint

By:
  Francene LaPoint

Its: Chief Financial Officer

2

SCHEDULE A

DEFINED TERMS

The following terms used in the Note shall have the following meanings (and any
of such terms may, unless the context otherwise requires, be used in the
singular or the plural depending on the reference):

      Defined Term   Definition
Commencement Date
  October 1, 2007
 
   
Maturity Date
  March 1, 2008
 
   
Interest Rate
  6.85% per annum.
 
   
Default Interest Rate
  The rate that is 2% per annum in excess of the Interest
Rate.
 
   

3